DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Priority
The Examiner had noted the Applicant’s claiming priority as continuation of U.S. Application 14/585,337, now U.S. Patent No. 10,282,698.
The Examiner had noted the Applicant’s claiming priority as continuation of U.S. Application 16/389,470, now U.S. Patent No. 11,049,068.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 10, and 16 are rejected on the grounds of non-statutory double patenting as being unpatentable over claims 1, 8, and 13  of U.S. Patent No. 10,282,698.

Regarding Claim 1, 10, and 16, with Claim 1 as representative: Claim 8 of issued U.S. Patent No. 10,282,698 discloses a method comprising:
obtaining identifier data describing at least one item supported by a surface; Claim 8 of issued U.S. Patent No. 10,282,698 discloses “obtain identifier data of one or more pieces of the merchandise supported by the shelf”.
determining a first weight of items supported by the surface, the items including the at least one item; Claim  8 of issued U.S. Patent No. 10,282,698 discloses “a weight measurement device coupled to the shelf, the weigh measurement device configured to measure a weight of the merchandise supported by the shelf”.
responsive to identifying a change to the first weight, determining a second weight of items supported by the surface; Claim 8 of issued U.S. Patent No. 10,282,698 discloses “determine a change in the weight of the merchandise supported by the shelf” and “obtain a weight of the one or more pieces of the merchandise on the shelf”.
determining that a difference between the first weight and the second weight corresponds to a weight of the at least one item; Claim 8 of issued U.S. Patent No. 10,282,698 discloses “compare the weight of the one or more pieces of the merchandise with the change in the weight of the merchandise supported by the shelf”. 
outputting a display of information regarding the at least one item. Claim 8 of issued U.S. Patent No. 10,282,698 discloses “a display configured to present information to a consumer regarding the merchandise”.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 1101 because the claims are directed to a judicial exception without significantly more.

Step 1:
Claims 1-9 are directed to a method, which is a process. Claims 10-15 are directed to a system, which is an apparatus. Claim 16-20 are directed to one or more computer-readable storage media, which is an article of manufacture. Therefore, claims 1-20 are directed to one of the four statutory categories of invention. 


Step 2A (Prong 1):
Taking claim 10 as representative, claim 10 sets forth the following limitations reciting the abstract idea of comparing weight information to determine product inventory:
obtaining identifier data describing at least one item supported by a surface;
determining a first weight supported by the surface, the items including the at least one item;
responsive to identifying a change to the first weight, determining a second weight of the items supported by the surface;
determining that a difference between the first weight and the second weight corresponds to a weight of the at least one item;

The recited limitations above set forth the process for comparing weight information to determine product inventory. These limitations amount to mental processes, including observation, evaluation, and judgment.
Such concepts have been identified by the courts as abstract idea (see: 2019 Revised Patent Subject Matter Eligibility Guidance).

Step 2A (Prong 2):
Examiner acknowledges that representative claim 10 recites additional elements, such as:
one or more processors;
a computer-readable storage medium storing instructions that are executable by the one or more processors;
outputting a display of information regarding the at least one item.
Taken individually and as a whole, representative claim 10 does not integrate the recited judicial exception into a practical application of the exception. The claim merely includes instruction to implement an abstract idea on a computer, or to merely use a computer as a tool to perform an abstract idea, while the additional elements do no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Furthermore, this is also because the claim fails to (i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, (ii) implement a judicial exception with a particular machine, (iii) effect a transformation or reduction of a particular article to a different state or thing, or (iv) apply the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Although processors and a computer-readable storage medium are recited in the claims, these additional elements are generic computing components as they are known in the art. As disclosed in paragraph [0064] of the Applicant’s specification, the processor can be any suitable special-purpose or general-purpose processor, including a microprocessor, a digital signal processor, etc. Paragraph [0065] discloses that the memory can be any tangible or non-transitory storage media, such as RAM, ROM, etc. The computing components are described with a very high level of generality, and are merely generic devices that are applied to provide a general link to a technological environment.
In view of the above, under Step 2A (Prong 2), claim 10 does not integrate the recited exception into a practical application (see again: 2019 Revised Patent Subject Matter Eligibility Guidance).

Step 2B:
Returning to representative claim 10, taken individually or as a whole, the additional elements of claim 10 do not provide an inventive concept (i.e. whether the additional elements amount to significantly more than the exception itself). The claim merely appends well-understood, routine, and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. Claim 10 merely utilizes computer function that the courts have recognized as well-understood, routine, and conventional, such as receiving or transmitting data over a network (obtaining identifier data…, etc.), performing repetitive calculations (determining that a difference…, etc.), and storing and retrieving information in memory (see MPEP 2106.05(d)(II)).
Even when considered as an ordered combination, the additional elements of claim 10 do not add anything further than when they are considered individually.
In view of the above, representative claim 10 does not provide an inventive concept under step 2B, and is ineligible for patenting.
The analysis above applies to all statutory categories of invention. Regarding independent claim 1 (method) and independent claim 16 (computer-readable storage media), the claims recite substantially similar limitations as set forth in claim 10. The additional elements of claims 1 and 16 remain only broadly and generically defined, with the functionality paralleling that of claim 10 (system). As such, claims 1 and 16 are rejected for at least similar rationale as discussed above.

Dependent claims 2-9, 11-15, and 17-20 recite further complexity to the judicial exception (abstract idea) of claim 10, such as by further defining the algorithm for comparing weight to determine product information. Thus, each of claims 2-9, 11-15, and 17-20 are held to recite a judicial exception under Step 2A (Prong 1) for at least similar reasons as discussed above.
Thus, dependent claims 2-9, 11-15, and 17-20 do not add “significantly more” to the abstract idea. The dependent claims recite additional functions that describe the abstract idea and only generally link the abstract idea to a particularly technological environment, and applied on a generic computer. Further, the additional limitations use well-understood, routine, and conventional computer operations as discussed above, while failing to provide an improvement to the functioning of the computer, another technology, or a technical field.
Even when viewed as an ordered combination, the dependent claims simply convey the abstract idea itself applied on a generic computer and are held to be ineligible under Steps 2A/2B for at least similar rationale as discussed above regarding claims 1, 10, and 16.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(3) as being anticipated by Meyer (US 20140201041 A1).

Regarding Claim 1: Meyer discloses a method comprising:
obtaining identifier data describing at least one item supported by a surface; Meyer discloses scanning the UPC code of a product on a region of the weight sensor (Meyer: [0045-0046]; see also: [0030]).
determining a first weight supported by the surface, the items including the at least one item; Meyer discloses taking the weight of the products on the shelf (Meyer: [0043]; see also: [0030]; [0054]; [0063]).
responsive to identifying a change to the first weight, determining a second weight of the items supported by the surface; Meyer discloses real-time inventory monitoring that senses changes in the weight and determines the new weight on the shelves (Meyer: [0043]; [0054-0055]; see also: [0046]; [0063-0064]).
determining that a difference between the first weight and the second weight corresponds to a weight of the at least one item; Meyer discloses real-time inventory monitoring that uses the weight of the products and the weight of the products on the shelves to determine a count, including how many products have been removed or added (Meyer: [0043]; [0054-0055]; see also: [0046]; [0063-0064]).
outputting a display of information regarding the at least one item. Meyer discloses an electronic shelf label that displays information about the products, including indicators for inventory levels (Meyer: [0050]; see also: [0040]; [0065]).

Regarding Claim 2: Meyer discloses the limitations of claim 1 above.
Meyer further discloses wherein outputting the information comprises communicating the information for display at a client device disposed with a user. Meyer discloses a user’s mobile phone may be used as a user interface to communicate with the electronic shelf label (Meyer: [0046]; see also: [0040]).

Regarding Claim 3: Meyer discloses the limitations of claim 1 above.
Meyer further discloses wherein outputting the display of information comprises displaying the information at a display device of the surface. Meyer discloses where the electronic shelf label displays information of the products, including indicators of product inventory levels (Meyer: [0050]; see also: [0040]; [0052]; [0065]).

Regarding Claim 4: Meyer discloses the limitations of claim 1 above.
Meyer further discloses identifying user information for a user in proximity to the surface during the identifying the change to the first weight, wherein the display of information regarding the at least one item is determined based on the user information. Meyer discloses identifying user shopping list information, and as the user proceeds down an aisle of a location of a product on the shopping list, providing information on the electronic shelf label of the exact location of the product (Meyer: [0049]).

Regarding Claim 5: Meyer discloses the limitations of claim 1 above.
Meyer further discloses wherein obtaining the identifier data describing at least one item supported by the surface is performed using a component of the surface configured to obtain identifier data from a tag of the at least one item. Meyer discloses the electronic shelf label being able to scan the code of the products on the shelf (Meyer: [0045-0046]; see also: [0030]).

Regarding Claim 6: Meyer discloses the limitations of claim 1 above.
Meyer further discloses wherein the items supported by the surface include a plurality of different items and outputting the display of information regarding the at least one item comprises outputting a display of information regarding the at least one item and at least one additional item of the plurality of different items. Meyer discloses the weight sensor on the shelf to be divided into multiple regions for different products with various electronic shelf labels for the different products and monitoring the inventory for the multiple products simultaneously (Meyer: [0044-0045]; see also: Fig. 8).

Regarding Claim 7: Meyer discloses the limitations of claim 1 above.
Meyer further discloses wherein the display of information regarding the at least one item is determined based on at least one of a time of a day, a day of a week, or a quantity of the at least one item currently being supported by the surface during the determining the second weight of items supported by the surface. Examiner notes that Applicant recites at least one of in the claim. Meyer discloses the electronic shelf label having indicators of product inventory levels on the shelf, including the count (Meyer: [0046]; [0050]).

Regarding Claim 8: Meyer discloses the limitations of claim 1 above.
Meyer further discloses updating a database inventory record responsive to identifying the change to the first weight. Meyer discloses recording the count of the inventory of the products (Meyer: [0046]; [0054]).

Regarding Claim 9: Meyer discloses the limitations of claim 1 above.
Meyer further discloses detecting an increase to the second weight of items supported by the surface, determining that an amount of the increase to the second weight corresponds to a weight of one or more of the items supported by the surface, and updating a database inventory record to include the one or more of the items as being supported by the surface. Meyer discloses recording the count of the inventory of the products on the shelf as they are added or removed, and being able to identify when a product weight does not match the products assigned to the regions of the weight sensor (Meyer: [0046-0047]; [0054]).

Regarding Claim 10 and 16: Claims 10 and 16 recite substantially similar limitations as claim 1. Therefore, claims 10 and 16 are rejected under the same rationale as claim 1 above.

Regarding Claim 11 and 17: Claims 11 and 17 recite substantially similar limitations as claim 2. Therefore, claims 10 and 17 are rejected under the same rationale as claim 2 above.

Regarding Claim 12 and 18: Claims 12 and 18 recite substantially similar limitations as claim 4. Therefore, claims 12 and 18 are rejected under the same rationale as claim 4 above.

Regarding Claim 13: Claim 13 recites substantially similar limitations as claim 7. Therefore, claim 13 is rejected under the same rationale as claim 7 above.

Regarding Claim 14 and 19: Claims 14 and 19 recite substantially similar limitations as claim 8. Therefore, claims 14 and 19 are rejected under the same rationale as claim 8 above.

Regarding Claim 15 and 20: Claims 15 and 20 recite substantially similar limitations as claim 9. Therefore, claims 15 and 20 are rejected under the same rationale as claim 9 above.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Rahim (US 20150115029 A1): Rahim discloses a system for item storage and tracking that determines the inventory of an item, such as by detecting weight changes within a recepta.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J KANG whose telephone number is (571)272-8069. The examiner can normally be reached Monday - Friday: 7:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.J.K./Examiner, Art Unit 3625                                                                                                                                                                                                        
/Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625